Insituform Technologies, Inc. Investor Update October/November 2010 Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward looking statements. The Company makes forward-looking statements in this Investor Presentation that represent the Company’s beliefs or expectations about future events or financial performance. These forward-looking statements are based on information currently available to the Company and on management’s beliefs, assumptions, estimates and projections and are not guarantees of future events or results. When used in this presentation, the words “anticipate,” “estimate,” “believe,” “plan,” “intend,” “may,” “will” and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements. Such statements are subject to known and unknown risks, uncertainties and assumptions, including those referred to in the “Risk Factors” section of the Company’s Annual Report on Form 10-K for the year ended December 31, 2009, as filed with the Securities and Exchange Commission on March 1, 2010, and in our subsequent Quarterly Reports on Form 10-Q. In light of these risks, uncertainties and assumptions, the forward-looking events discussed may not occur. In addition, our actual results may vary materially from those anticipated, estimated, suggested or projected. Except as required by law, we do not assume a duty to update forward-looking statements, whether as a result of new information, future events or otherwise. Investors should, however, review additional disclosures made by the Company from time to time in its periodic filings with the Securities and Exchange Commission. Please use caution and do not place reliance on forward-looking statements. All forward-looking statements made by the Company in this presentation are qualified by these cautionary statements. In addition, some of the market and industry date and forecast included in this Investor Presentation are based upon independent industry sources.Although we believe that these independent sources are reliable we have not independently verified the accuracy and completeness of this information. Insituform®, the Insituform® logo, InsituMain™, United Pipeline Systems®, Bayou Companies™, Corrpro®, Insituform Blue® and our other trademarks referenced herein are the registered and unregistered trademarks of Insituform Technologies, Inc. and its affiliates. 2 3 GLOBAL PIPELINE PROTECTION™ ØGLOBAL vWe have operations spanning six continents vWe are the only company of our kind with the comprehensive capabilities and experience needed to serve the world’s pipeline infrastructure ØPIPELINE vPipelines are the core of what we do vWe tackle the myriad of challenges facing corrosion prevention and pipeline repair for sewer, water, oil, gas and mining pipelines ØPROTECTION vInternal corrosion is just one of the many threats facing pipelines vWe address a complete spectrum of pipeline protection needs - our goal is to safeguard pipes - inside and out, onshore and offshore - before, during and after installation The Future is NOW! Our Vision 4 ØSEWER REHABILITATION §North America - Continue profitability improvements through optimization of project management and execution capabilities (both manufacturing and contracting businesses); building out a return driven water services platform to create leverage from our sewer business §Europe - Focus on improving profitability through optimizing and right-sizing installation businesses, expanding third party tube sales throughout Europe, and selectively targeting new lining products and services §Asia-Pacific - Growth in India, Hong Kong, Singapore and Australia, expansion of third party tube sales through development of certified installer program throughout Asia ØWATER REHABILITATION §Focus on successful implementation of InsituMain™ §Development of broader water platform to capitalize on growing water infrastructure needs globally with particular emphasis on leveraging our North American platform ØENERGY AND MINING §Expand service offering selectively through joint ventures and partnerships - specialty linings, insulation coatings, double joint welding, etc. §Focus on selective geographic expansion (Asia, Middle East) coordinated with current Insituform theatre management §Continue investment in building business development opportunities for comprehensive service platform §Well-positioned in key spend areas - Gulf of Mexico, Canadian Oil Sands 5 Financial Performance LTM 9/30 Income from Continuing Operations up 48% from While Contracting remains largest line of business, strategy and focus has been to increase emphasis on higher margin products and services 6 Financial Condition Company has a strong history of solid cash flow Total cash (unrestricted) at
